Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 1 of 15 Page ID
                                  #:3352




  Summary Judgment Ex. 10
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 2 of 15 Page ID
                                  #:3353

                                                                     Page 1
                     CONSUMER FINANCIAL PROTECTION BUREAU



           In the Matter of:               )
                                           ) Case No. 2017-1876-02
           QUICKDEBTSERVICES, LLC          )




                                           Wednesday,
                                           November 28, 2018


                                           Federal Building
                                           Room 7516
                                           300 North Los Angeles Street
                                           Los Angeles, California




                       The investigational hearing testimony of

           MIKAEL VAN LOON commenced, pursuant to notice, at

           8:56 a.m.

                                         * * *
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 3 of 15 Page ID
                                  #:3354

                                                                     Page 2
      1    APPEARANCES:

      2    For The Consumer Financial Protection Bureau:

      3    COLIN T. REARDON, Attorney Advisor
           ELIZABETH VANESSA ASSAE-BILLE, Attorney at Law
      4    1700 G Street NW
           Washington, DC 20552
      5    (201) 435-9668
           elisabeth.assae-bille@cfpb.gov
      6

      7    For the Witness:

      8    SEAN BURKE, Esquire
           RAY BIEDERMAN, Esquire
      9    RICHARD HORN, Esquire
           Mattingly, Burke, Cohen & Biederman
     10    155 E. Market Street, Suite 400
           Indianapolis, Indiana 46204
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 4 of 15 Page ID
                                  #:3355

                                                                     Page 4
      1       LOS ANGELES, CALIFORNIA, WEDNESDAY, NOVEMBER 28, 2018

      2                               8:56 A.M.

      3

      4                            MIKAEL VAN LOON,

      5   called as a witness, having been administered an oath, was

      6   examined and testified as follows:

      7

      8                               EXAMINATION

      9   BY MS. ASSAE-BILLE:

     10         Q     Good morning.    Today is November 28, 2018.      And

     11   we are in the offices the U.S. Attorneys in Los Angeles,

     12   California.

     13               Mr. Van Loon, please state and spell your name

     14   for the record.

     15         A     Mikael Van Loon.    M-i-k-a-e-l.    Last name's two

     16   words:    V-a-n space L-o-o-n.

     17         Q     Are you represented by counsel today?

     18         A     Yes, I am.

     19         MS. ASSAE-BILLE:    Counsel, will you please identify

     20   yourselves for the record?

     21         MR. BURKE:    Yes, thank you.

     22               Sean Burke on behalf of the witness.

     23         MR. BIEDERMAN:     Ray Biederman on behalf of the

     24   witness.

     25               MR. HORN:    Richard Horn on behalf of the
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 5 of 15 Page ID
                                  #:3356

                                                                    Page 13
      1         Q     During what period did you work there?

      2         A     2010 to August of 2016.

      3         Q     What did you do there?

      4         A     Chief financial officer.

      5         Q     And what were your responsibilities generally?

      6         A     I received a finance function.

      7         Q     Were you employed between 2008 and 2010?

      8         A     As a W-2?   No.

      9         Q     Did you have any other kind of employment during

     10   this period?

     11         A     I was an independent contractor.

     12         Q     For what company?

     13         A     Passport Capital.

     14         Q     And what was your position there?

     15         A     Portfolio manager.

     16         Q     What does that mean?

     17         A     Make decisions, make investment decisions and

     18   manage a portfolio investment.

     19         Q     So when did you come to Chou Team Realty?

     20         A     August of 2016.

     21         Q     And in what position were you hired?

     22         A     CFO.

     23         Q     What were your responsibilities as CFO?

     24         A     Fix the reporting and accounting function,

     25   principally.
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 6 of 15 Page ID
                                  #:3357

                                                                    Page 14
      1           Q      Did you ever hold any other positions with Chou

      2   Team Realty?

      3           A      Yes.

      4           Q      Which position?

      5           A      Informally, chief operating officer from October

      6   to December 2016 and then CEO from 2016 forward, Christmas

      7   of 2016.

      8           Q      And as CEO, what are your responsibilities?

      9           A      Determine the company's direction, establish and

     10   maintain corporate culture.

     11         Q       Is that all?

     12         A       There are countless number of responsibilities

     13   as the CEO.      Those are the principal ones.    Happy to go

     14   into detail if you want.         Those are the principal ones.

     15         Q       Thank you.

     16                 Tell me about the circumstances that led you to

     17   join Chou Team Realty.

     18         A       The CEO of DDC and I had invested in a series of

     19   opportunities over the course of several years with Tom

     20   Chou.       We were engaged with the mortgage business.    The

     21   limited partners asked for me to get involved to fix the

     22   financial reporting and understand the pro formas.

     23         Q       At the beginning of your sentence, you said DDC?

     24         A       Domain Development Corporation.    Sorry.   Can I

     25   refer to it as "DDC" going forward?
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 7 of 15 Page ID
                                  #:3358

                                                                    Page 61
      1         A      -- I believe.

      2         Q      -- who would be speaking on the topic?

      3         A      Everybody was talking.    It was chaos.    Jawad,

      4   Ritesh, if Bobby was there.

      5         Q      For the record, who is Bobby?

      6         A      Bobby Hoose, H-o-o-s-e.    And there may have been

      7   others.

      8         Q      Okay.   So I would like to go back to the time

      9   after the SOMB training around October 2016 when you

     10   realized that there may have been some misuse of the

     11   Experian data.

     12               Did you confront Jawad about that at all?

     13         A     Can I clarify the question?

     14         Q     Yes.

     15         A     From the point after the SOMB --

     16         Q     Yes.

     17         A     -- meeting to any point forward, did I confront

     18   Jawad?

     19         Q     I mean immediately after the SOMB 2000 -- the

     20   2016 SOMB.    If I'm misunderstanding MonsterLoans'

     21   representations, feel free to let me know.

     22               The way I understand it is that you and Brad

     23   Brigante attended the training in October 2016 and then

     24   realized that some of Jawad's activities with the Experian

     25   account may have been improper.
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 8 of 15 Page ID
                                  #:3359

                                                                    Page 62
      1               So I would like to know the soonest point in

      2   time at which you, if at all, had a discussion with Jawad

      3   about those activities.

      4         A     So I want to clarify that the School of Mortgage

      5   Banking point in time is more useful as a mile marker than

      6   as a light switch.

      7         Q     Okay.

      8         A     And in that, I mean the amount of time during

      9   that two- to three-day period dedicated to compliance,

     10   period.    And FCRA as a part of compliance was extremely

     11   limited.    I think what that School of Mortgage Banking did

     12   for me mostly was help me realize just how -- I won't say

     13   out of my league, but like overwhelmed with complexity.

     14               It is -- as a mile marker, it's probably more

     15   useful to understand -- more like a growing awareness of

     16   that being a point in time where the awareness level

     17   begins to rise.     I wanted to clear that context up.

     18               The answer to your question is:      I'm not sure

     19   whether it was immediately after, which would have been

     20   end of October, or whether it was November or whether it

     21   was in December or early January, but there certainly was

     22   multiple conversations in my memory with words like, "This

     23   has to stop.    This is threatening the mortgage business."

     24         Q     And how did Jawad respond?

     25         A     Each time the conversation was had, his response
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 9 of 15 Page ID
                                  #:3360

                                                                    Page 63
      1   was different.    His response might have been, from my

      2   memory, a cooperative one, "Oh, yeah, yeah.        I agree.

      3   Absolutely."    And then the next meeting it might have been

      4   tears, crying and screaming, pounding on the wall.         A

      5   third meeting would have been threats.

      6               So I don't have a specific way in which he

      7   responded because -- I don't know if this is helpful, and

      8   it's just my opinion of who he is.       Extremely volatile

      9   person.    Needed control and could feel his control ebbing

     10   as I -- it's an opinion.

     11         Q     Was anyone else present during those

     12   conversations between you and Jawad about the Experian

     13   data?

     14         A     All I can see is him.     I don't know.

     15         Q     After having these conversations with Jawad, did

     16   you ever memorialize them in writing or report them to

     17   another person?

     18         A     I may have, but I also may not have.       Things

     19   were happening very quickly.      Like make a decision, go on

     20   to the next thing.     Sorry.

     21         Q     So MonsterLoans has communicated to the Bureau

     22   that you learned that Jawad took efforts to conceal the

     23   extent of his activities with the Experian account from

     24   you and the management team.

     25               What efforts did he take, exactly?
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 10 of 15 Page ID
                                   #:3361

                                                                    Page 64
      1         A     The one I can objectively tell you is that he

      2    did not send the Experian invoices to our accounting

      3    department.    Beyond that, I am speculating.

      4         Q     But other people at MonsterLoans knew what he

      5    was doing; correct?

      6         A     I think that's a fair statement.

      7         Q     Because Jawad was possibly directing other

      8    people to assist him?

      9         A     Correct.

     10         Q     So it was not a secret that the MonsterLoans'

     11    Experian data was being used for other purposes than the

     12    mortgage business?

     13         A     I think it's fair to say that it was not a

     14    secret.

     15         Q     So who else knew at MonsterLoans before

     16    June 2017?

     17         A     And I don't know who knew and who didn't know.

     18    I'm confident that Ritesh was aware, confident that Brad

     19    was aware, and confident that I was aware.        Beyond that, I

     20    don't -- I don't know exactly who knew what.

     21         Q     Who was assisting Jawad?

     22         A     I don't know that it was somebody within

     23    MonsterLoans assisting Jawad.      I believe Jawad had

     24    credentials.    This is my belief.    Okay?

     25               I believe Jawad has his credentials, and he had
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 11 of 15 Page ID
                                   #:3362

                                                                      Page 68
      1    relation to the same.

      2                   Who exactly did this?

      3            A      Okay.   Hold on.   Sorry.

      4                   Okay.   There's a lot underneath that paragraph,

      5    yeah.

      6            Q      Okay.   Let's get into it.

      7            A      Okay.   You want to ask me specific questions or

      8    just describe?

      9            Q      I will listen, if you would like to clarify

     10    anything.

     11         A        Several conversations were had, demands were

     12    made.       I can't remember the dates which those demands were

     13    made.

     14                  Jawad became -- okay.    I'm trying to paint the

     15    picture.

     16                  The first quarter and into the second quarter of

     17    2017 we have a business that's on fire, literally

     18    crashing.      The only way to get through that situation was

     19    to focus on getting deals in the door, which is sales.

     20                  I am not a salesperson.      I needed Jawad, who had

     21    a ton of experience in the mortgage business, specifically

     22    in the origination side, to teach me sales.          I had to --

     23    but I knew he couldn't have him in the building.          He would

     24    come into my office as I'm issuing these -- pushing for

     25    more structure and transparency.           It's an objective fact.
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 12 of 15 Page ID
                                   #:3363

                                                                    Page 69
      1                He would come in my office.      He would spend two

      2    to three hours in my office, emotionally blowing up,

      3    pounding walls, crying, screaming.        He was a distraction.

      4    But I needed him because I needed to formalize the sales

      5    training process and I needed to take control and build

      6    rapport with the sales managers because I had nobody else

      7    in place.

      8                And additionally, we had one marketing

      9    relationship, the mail house, and it was Jawad's

     10    relationship that drove that mail house.        I needed to

     11    wrest control of that relationship from Jawad or we would

     12    go out of business.

     13          Q     And what is the name of the mail house?

     14          A     It is Advanced Image Direct, Automated Mailers,

     15    which is a reseller of Advanced Image Direct.

     16                So that was -- in the first quarter of 2017,

     17    primary business objective was don't die.         Secondary

     18    business objective was remove Jawad's fingers from the

     19    steering wheel.

     20                When I identified -- began to assume control of

     21    the marketing relationship, identified a VP of sales, I

     22    sat down with Jawad in early April of 2017 and told him

     23    that he needed to leave the building.

     24                My assumption was, having issued -- having

     25    issued orders not to -- issued orders that that behavior
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 13 of 15 Page ID
                                   #:3364

                                                                    Page 70
      1    needed to stop, it would stop.      When I found out it had

      2    not, I realized I needed to get control of the Experian

      3    account.

      4                I began that process.    I don't know the exact

      5    date.    I believe it was the end of May.     Experian was slow

      6    in getting back to me.

      7                Finally, at some point in June, I was able to

      8    name my head of IT, Don Kim, as the head designate on the

      9    Experian account and lock the IP down, meaning no one

     10    could access the account from outside of our building in

     11    June of 2017.

     12                I am not sure, I think that answers your

     13    question.

     14         Q      So the steps to remove Jawad's access to any

     15    consumer reporting agency accounts were taken by you with

     16    the assistance of Don Kim, the IT personnel, and did

     17    anyone else assist you?

     18         A      I don't think so.    I don't think so.

     19         Q      So Jawad had access to the Experian account

     20    until June 2017; correct?

     21         A      The account was in Jawad's name.      Jawad was the

     22    head designate.     And Jawad's credentials could access the

     23    account, and the account could be accessed from anywhere.

     24         Q      Okay.   When -- so what happened to Jawad's

     25    Experian credentials?     Were they revoked or did they just
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 14 of 15 Page ID
                                   #:3365

                                                                    Page 71
      1    expire?   What happened to them?

      2         A     They went away.

      3         Q     Okay.

      4         A     I believe.    I don't know.    Once again -- I am

      5    not an especially thorough person, meaning my goal is to

      6    get shit done, and then I have to move on.        So once I have

      7    identified the problem, and I have lended my authority to

      8    it to ensure it happens and I have delegated it, I assume

      9    it gets done.

     10               So it is my belief having informed Don and

     11    secured the relationship with Experian that Don would have

     12    gone through the proper protocol from an IT security

     13    perspective to lock the account down.       What happened to

     14    Jawad's credentials, I do not know.

     15         Q     Did you ever directly or by instructing someone

     16    else at MonsterLoans to do this, did you ever alert

     17    Experian that the MonsterLoans account had previously

     18    obtained consumer data for purposes not related to

     19    MonsterLoans?

     20         A     I did not do that.

     21         Q     Why not?

     22         A     Oversight.    Sloppy.   Trying to move too fast on

     23    too many things.    I had assumed that once the account was

     24    locked down, I needed to move on to the next urgent item.

     25         Q     And then your head designate was Don Kim; is
Case 8:20-cv-00043-SB-ADS Document 190-53 Filed 05/14/21 Page 15 of 15 Page ID
                                   #:3366
                                                                       134



 1   STATE OF CALIFORNIA         )
                                 ) ss.
 2   COUNTY OF LOS ANGELES       )

 3

 4           I, ANN BONNETTE, C.S.R. No. 6108, do hereby

 5   certify:

 6           That prior to being examined, the witness named in

 7   the foregoing Transcript of Proceedings, MIKAEL VAN LOON,

 8   was administered     an oath to testify the truth, the whole

 9   truth, and nothing but the truth;

10           That said hearing was taken before me at the

11   time and place therein set forth and was taken down by me

12   in shorthand and transcribed into computer-generated text

13   under my direction and supervision; and I hereby certify

14   the foregoing transcript of my shorthand notes so taken.

15           I further certify that I am neither counsel for nor

16   related to any party to said action nor in any way

17   interested in the outcome thereof.

18           IN WITNESS WHEREOF, I have hereunto subscribed my

19   name this 7th day of December, 2018.

20

21

22

23

24

25




                        Heritage Reporting Corporation
                                (202) 628-4888
